Title: To George Washington from Brigadier General Charles Scott, 2 November 1778
From: Scott, Charles
To: Washington, George


  
    Sir
    Near Bedford [N.Y.] Novr 2d 1778
  
Your Excellencys favour of the 31st October Came to hand the Same evening. I observe Your Surprize, that no intillegence can be had with any Degree of Certainty. Respecting the Magazines of Forrage and wood. I assure You Sir it has been my Constant instructions to every person in my imploy, to make particular inqurery into these Matters and have been astonished that so Semple a thing could not Be known with Exactness. however I have now a Gentn In the City. who is expected out or a letter from him on thirsday Next & if Nothing happens to prevent him, I am Shure he will Give me the Very best intilligence of every thing Possable, he is Really a Gentleman, I recd a letter from Him about two days ago through the Channil he had Laid out. he informs me that he was advancing with Much Ease to answer every wish I had Respecting Intilligence. I know his train is well laid and I’ve no doubt of his Success. Capt. Walls is on the Jersey shore from whom I expect an Acct of the Shiping So Soon as the Wind Lies. his Boat is Small and I am fearfull he Cant git over or I should have Heard from him before this, he told me when he Was hear last that he thaught the Number & Size of the Shiping might be known from the Hills on the other Side. I desierd him to endeavour to git them as near as possable and report to me immediatly. with what ever Movements may be.
  I observe Your Excellencys Instructions about Capt. Leavenworth. I have long since been led to Believe that he was Misspending his time and have Wrote him Repietedly about it. Strictly forbiding Him to touch a Single thing on the Island. for that It would totally Destroy our plan for Intilligence However previous to my orders he had taken Some things that he told me belong’d to an officer of one the New Corps. as they wear taken and he assurd me from An officer, I gave him Leave to Sell them with orders Never to attempt a thing of the Kind again. I have Since, been informd that that was not the only hous that He had Robed. under pretence of their Being New leavy officers or torys. I was, at hearing this determind to Recall him. but fearfull it might cause an alarm Before the Matter Could be properly fixed I thaught It best to let him Stay and keep out Spys on him which I have had Several days past. and So Soon as I can be able To fix and Support the Charge he Shall be put in Arest & Sent agreable to Your Excellencys Instructions. I am very Fearfull he will prove a Rascul, however I put no dependance on him for intellegence nor hant for Some time. Mr Pine is imployd in that Quarter who is An exceeding good man. by whom I received Some intelegence Last evening You 
    
    
    
    have it inclosd as also an Account from a person from York Last Fryday With <M>ajr Lees Explanation enixed. I am Your Obt Servant
  
    Chs Scott
  
  
Since Sealing my letter I am informd by an officer from Colo. Gist, that troops wear imbarking on fryday, and that it is Generally thaught By the inhabitance that the City will be evacuated in twelve or fifteen Days.
  
